Exhibit 10.10

 

REGISTRATION RIGHTS AGREEMENT

 

BY AND BETWEEN

 

SANDRIDGE PERMIAN TRUST

 

AND

 

SANDRIDGE ENERGY, INC.,

 

DATED AS OF AUGUST 16, 2011

 

--------------------------------------------------------------------------------


 

This Registration Rights Agreement (the “Agreement”) is made and entered into as
of August 16, 2011, by and between SandRidge Permian Trust, a statutory trust
formed under the laws of the State of Delaware (the “Trust”), and SandRidge
Energy, Inc. (“SandRidge”), a Delaware corporation.

 

WHEREAS, in connection with the initial public offering of common units of
beneficial interests of the Trust, the Trust has agreed to file a registration
statement or registration statements relating to the sales by SandRidge,
SandRidge Exploration and Production, LLC (“SandRidge E&P”), a Delaware limited
liability company and wholly owned subsidiary of SandRidge, and their respective
Transferees of certain of the Trust Units (as each capitalized term is defined
below).

 

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, it is agreed as follows:

 

SECTION 1.         Definitions. As used in this Agreement, the following terms
shall have the following meanings:

 

“Affiliate” means with respect to a specified person, any person that directly
or indirectly controls, is controlled by, or is under common control with, the
specified person. As used in this definition, the term “control” (and the
correlative terms “controlling,” “controlled by,” and “under common control”)
shall mean the possession, directly or indirectly, of the right or power to
direct or cause the direction of the management and policies of a person,
whether through ownership of voting securities, by contract or otherwise.

 

“Agreement” has the meaning set forth in the introductory paragraph hereof.

 

“Business Day” means any day that is not a Saturday, Sunday, a holiday
determined by the New York Stock Exchange, Inc., as “affecting ‘ex’ dates” or
any other day on which national banking institutions in New York, New York are
closed.

 

“Common Units” has the meaning set forth in the Trust Agreement.

 

“Deferral Notice” has the meaning set forth in Section 3(j) hereof.

 

“Deferral Period” has the meaning set forth in Section 3(j) hereof.

 

“Demand Notice” has the meaning set forth in Section 2(a) hereof.

 

“Demand Registration” has the meaning set forth in Section 2(a) hereof.

 

“Demanding Qualified Holder(s)” shall mean, with respect to any Demand
Registration, the Qualified Holder(s) delivering the relevant Demand Notice.

 

“Effective Period” means the period commencing on the 180th day after the date
hereof and ending on the date that all Registrable Securities have ceased to be
Registrable Securities.

 

--------------------------------------------------------------------------------


 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the SEC thereunder.

 

“Expenses” has the meaning set forth in Section 6(a) hereof.

 

“FINRA” has the meaning set forth in Section 3(o) hereof.

 

“Indemnified Party” has the meaning set forth in Section 6(d) hereof.

 

“Indemnifying Party” has the meaning set forth in Section 6(d) hereof.

 

“Material Event” has the meaning set forth in Section 3(j) hereof.

 

“Notice” has the meaning set forth in Section 2(d) hereof.

 

“person” shall mean any individual, partnership, limited liability company,
corporation, trust, unincorporated association, governmental body or other
entity, organization or association.

 

“Prospectus” means the prospectus included in any Registration Statement
(including a prospectus that discloses information previously omitted from a
prospectus filed as part of an effective registration statement in reliance upon
Rule 430A, Rule 430B or Rule 430C promulgated under the Securities Act), as
amended or supplemented by any amendment, prospectus supplement or free writing
prospectus (as defined in Rule 405 promulgated under the Securities Act),
including post-effective amendments, and all materials incorporated by reference
or explicitly deemed to be incorporated by reference in such Prospectus.

 

“Qualified Holder” shall mean SandRidge, SandRidge E&P and any Transferee of
SandRidge or SandRidge E&P, to whom Registrable Securities are permitted to be
transferred in accordance with the terms of this Agreement and, in each case,
who continues to be entitled to the rights of a Qualified Holder hereunder.

 

“Registrable Securities” means the Trust Units held by the Qualified Holders and
any securities into or for which such Trust Units have been converted or
exchanged, and any security issued with respect thereto upon any dividend, split
or similar event until, in the case of any such Trust Units or other security,
the earliest of (i) its effective registration under the Securities Act and
resale in accordance with the Registration Statement covering it, (ii) its
disposal pursuant to Rule 144 (or any similar provision then in force) under the
Securities Act, (iii) its sale in a private transaction in which the
transferor’s rights under this Agreement are not assigned to the transferee of
the securities, (iv) its being held by the Trust, (v) 10 years after a Qualified
Holder of such security ceases to be an Affiliate of the Trust or (vi) if such
security has been sold in a private transaction in which the transferor’s rights
under this Agreement are assigned to the transferee and such transferee is not
an Affiliate of the Trust, the time that is one year following the transfer of
such security to such transferee.

 

“Registration Statement” means any registration statement of the Trust,
including any Shelf Registration Statement, that covers any of the Registrable
Securities pursuant to the provisions of this Agreement, including the
Prospectus, amendments and supplements to such registration statement, including
post-effective amendments, all exhibits and all materials

 

2

--------------------------------------------------------------------------------


 

incorporated by reference or deemed to be incorporated by reference in such
registration statement.

 

“Required Information” has the meaning set forth in Section 4(a) hereof.

 

“Rule 144” means Rule 144 under the Securities Act, as such Rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
SEC.

 

“Rule 144A” means Rule 144A under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.

 

“SandRidge” has the meaning set forth in the introductory paragraph hereof.

 

“SandRidge E&P” has the meaning set forth in the recitals hereof.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated by the SEC thereunder.

 

“Shelf Registration Statement” means a Registration Statement for an offering to
be made on a delayed or continuous basis pursuant to Rule 415 under the
Securities Act (as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the SEC) registering the resale of
Registrable Securities from time to time by any Qualified Holder.

 

“Special Counsel” means Covington & Burling LLP or such other successor counsel
as shall be specified in writing by Qualified Holders holding a majority of all
Registrable Securities.

 

“Subordinated Units” has the meaning set forth in the Trust Agreement.

 

“Transferee” means any person or group of persons that purchases any Registrable
Securities from SandRidge or SandRidge E&P or otherwise holds any Registrable
Securities as a result of any sale, liquidation, dividend or distribution by
SandRidge, SandRidge E&P or any of their Affiliates; provided, that such person
or group (i) agrees to be designated as a transferee hereunder, (ii) is
specifically designated as a transferee hereunder in writing by SandRidge to the
Trust, (iii) holds Registrable Securities representing at least 100,000 of the
then-outstanding Registrable Securities and (iv) in the case of a group, such
group shall collectively agree to constitute a single transferee for purposes of
this Agreement (including for purposes of exercising any Demand Registration
right transferred to such group hereunder).

 

“Trust” has the meaning set forth in the introductory paragraph hereof.

 

“Trust Agreement” means that certain Amended and Restated Trust Agreement of the
Trust, dated as of the date hereof.

 

“Trust Units” means Common Units and Subordinated Units.

 

3

--------------------------------------------------------------------------------


 

“Trustee” means The Bank of New York Mellon Trust Company, N.A., a national
banking association organized under the laws of the United States of America
with its principal place of business in New York, New York, as trustee, acting
not in its individual capacity but solely as trustee of the Trust.

 

SECTION 2.         Demand Registration Rights.

 

(a)           During the Effective Period, a Qualified Holder shall have the
right, by delivering a written notice to the Trust (the “Demand Notice”), to
require the Trust to register, pursuant to the terms of this Agreement and in
accordance with the provisions of the Securities Act, the number of Registrable
Securities requested to be so registered (a “Demand Registration”). A Demand
Notice must specify the number of Registrable Securities to be registered and
the Qualified Holder’s intended method of disposition thereof.

 

(b)           The Qualified Holders shall be entitled to up to five Demand
Registrations. Notwithstanding any other provision of this Section 2, in no
event shall more than one Demand Registration occur during any six-month period
(measured from the effective date of the Registration Statement to the date of
the next Demand Notice).

 

(c)           No Demand Registration shall be deemed to have occurred for
purposes of this Section 2 if the Registration Statement relating thereto does
not become effective, or its effectiveness is not maintained, for the period
required pursuant to Section 2(e), in which case the Demanding Qualified Holders
shall be entitled to an additional Demand Registration in lieu thereof.

 

(d)           Within ten (10) days after receipt by the Trust of a Demand
Notice, the Trust shall give written notice (the “Notice”) of such Demand Notice
to all other Qualified Holders and shall, subject to the provisions of
Section 2(f) hereof, include in such registration all Registrable Securities
held by such Qualified Holders with respect to which the Trust received written
requests for inclusion therein within ten (10) days after such Notice is given
by the Trust to such holders.

 

(e)           The Trust shall be required to maintain the effectiveness of the
Registration Statement with respect to any Demand Registration for a period of
ninety (90) days after the effective date thereof or, in the case of a Shelf
Registration Statement, until such time as all Registrable Securities covered by
such Shelf Registration Statement have ceased to be Registrable Securities;
provided, that such period shall be extended for a period of time equal to the
period the holders of Registrable Securities refrain from selling any securities
included in such registration at the request of (i) an underwriter of the Trust
or (ii) the Trust pursuant to this Agreement.

 

(f)            If any of the Registrable Securities registered pursuant to a
Demand Registration are to be sold in a firm commitment underwritten offering,
and the managing underwriter advises the holders of such securities in writing
that in its view the total amount of securities proposed to be sold in such
offering (including securities proposed to be sold by persons other than
Demanding Qualified Holders pursuant to incidental or piggyback registration
rights) is such as to adversely affect the success of such offering, then the
amount of securities to

 

4

--------------------------------------------------------------------------------


 

be offered for the account of Demanding Qualified Holders and for the account of
persons other than Demanding Qualified Holders shall be reduced to the extent
necessary to reduce the total amount of securities to be included in such
offering to the amount recommended by such managing underwriter by:

 

(i)            First, reducing, or eliminating if necessary, all securities
requested to be included by persons other than Demanding Qualified Holders and

 

(ii)           Second, if necessary, reducing the Registrable Securities
requested to be included by the Demanding Qualified Holders, pro rata among such
Demanding Qualified Holders on the basis of the percentage of the total
Registrable Securities requested to be included in such Registration Statement
by each such holder.

 

In connection with any Demand Registration to which the provisions of this
Section 2(f) apply, no securities other than Registrable Securities shall be
covered by such Demand Registration except in accordance with this Section 2(f),
and such registration shall not reduce the number of Demand Registrations
available to the Qualified Holders under Section 2(b) if the Registration
Statement excludes more than 25% of the aggregate number of Registrable
Securities that the Demanding Qualified Holders requested be included.

 

(g)           The Trust shall be entitled to postpone (but not more than once in
any 12-month period), for a reasonable period of time not in excess of 90 days,
the filing of a Registration Statement if the Trust delivers to the Demanding
Qualified Holders a certificate signed by the Trust certifying that, in its good
faith judgment, it would be detrimental to the Trust and its unitholders for
such Registration Statement to be filed and it therefore would be beneficial to
defer the filing of such Registration Statement. If the Trust shall so postpone
the filing of a Registration Statement, the Demanding Qualified Holders shall
have the right to withdraw the request for registration by giving written notice
to the Trust within 20 days of the anticipated termination date of the
postponement period, as provided in the certificate delivered by the Trust, and
in the event of such withdrawal, such request shall not reduce the number of
available registrations with respect to the Qualified Holders under this
Section 2.

 

(h)           Whenever the Trust shall effect a Demand Registration pursuant to
this Section 2 in connection with an underwritten offering, no securities other
than Registrable Securities shall be covered by such Demand Registration, unless
(i) the managing underwriter of such offering shall have advised each holder of
Registrable Securities requesting such registration in writing that it believes
that the inclusion of such other securities would not adversely affect such
offering or (ii) the inclusion of such other securities is approved by the
affirmative vote of the holders of at least a majority of the Registrable
Securities included in such Demand Registration by the Demanding Qualified
Holders.

 

SECTION 3.         Registration Procedures. Following receipt of a Demand
Notice, the Trust shall:

 

(a)           Use its reasonable best efforts to (i) prepare and file with the
SEC, no later than 45 days after receiving the Demand Notice, a Registration
Statement or Registration Statements (including, if so requested by the
Qualified Holders, a Shelf Registration Statement),

 

5

--------------------------------------------------------------------------------


 

on any appropriate form under the Securities Act available for the sale of the
Registrable Securities by the holders thereof in accordance with the intended
method or methods of distribution thereof, and (ii) cause each such Registration
Statement to become effective as promptly as practicable after filing and remain
effective for the period of time provided in Section 2(e); provided, that before
filing any Registration Statement or Prospectus or any amendments or supplements
thereto with the SEC (but excluding reports filed with the SEC under the
Exchange Act), the Trust shall furnish to the Qualified Holders, the Special
Counsel and the managing underwriters, if any, copies of any such document at
least three (3) Business Days prior to the filing thereof.

 

(b)           Subject to Section 3(j), (i) prepare and file with the SEC such
amendments and post-effective amendments to each Registration Statement as may
be necessary to keep such Registration Statement continuously effective during
the period provided herein with respect to the disposition of all securities
covered by such Registration Statement; (ii) cause the related Prospectus to be
supplemented by any required prospectus supplement or free writing prospectus,
and as so supplemented to be filed pursuant to Rule 424 (or any similar
provisions then in force) under the Securities Act; and (iii) use reasonable
best efforts to comply with the provisions of the Securities Act applicable to
the Trust with respect to the disposition of all securities covered by such
Registration Statement during the period provided herein with respect to the
disposition of all securities covered by such Registration Statement in
accordance with the intended methods of disposition by the sellers thereof set
forth in such Registration Statement as so amended or such Prospectus as so
supplemented.

 

(c)           Subject to Section 3(j), as promptly as practicable after the date
a Registration Statement is declared effective and the Required Information is
delivered pursuant to Section 4 hereof:

 

(i)            if required by applicable law, file with the SEC a post-effective
amendment to the Registration Statement, a supplement to the related Prospectus,
a supplement or amendment to any document incorporated in the Prospectus by
reference and/or any other document required to be filed so that the Qualified
Holder delivering such Required Information is named as a selling securityholder
in the Registration Statement and the related Prospectus in such a manner as to
permit such Qualified Holder to deliver such Prospectus to purchasers of the
Registrable Securities in accordance with applicable law and, if the Trust shall
file a post-effective amendment to the Registration Statement, use reasonable
best efforts to cause such post-effective amendment to be declared effective
under the Securities Act as promptly as practicable; and

 

(ii)           provide such Qualified Holder copies of any documents filed
pursuant to Section 3(c)(i) and notify such Qualified Holder as promptly as
practicable after the effectiveness under the Securities Act of any
post-effective amendment filed pursuant to Section 3(c)(i); provided, that if
the Required Information is delivered during a Deferral Period, the Trust shall
so inform the Qualified Holder delivering such Required Information.
Notwithstanding anything contained herein to the contrary, the Trust shall be
under no obligation to name any Qualified Holder that has failed to deliver the
Required Information in the manner set forth in Section 4 hereof as a selling
securityholder in any Registration Statement or related Prospectus.

 

6

--------------------------------------------------------------------------------


 

(d)           As promptly as practicable, give notice to the Qualified Holders,
the Special Counsel and the managing underwriters, if any, (i) when any
Prospectus, Registration Statement or post-effective amendment to a Registration
Statement has been filed with the SEC and, with respect to a Registration
Statement or any post-effective amendment thereto, when the same has been
declared effective, (ii) of any request, following the effectiveness of any
Registration Statement under the Securities Act, by the SEC or any other federal
or state governmental authority for amendments or supplements to any
Registration Statement or related Prospectus, (iii) of the issuance by the SEC
or any other federal or state governmental authority of any stop order
suspending the effectiveness of any Registration Statement or the initiation or
threatening of any proceedings for that purpose, (iv) of the receipt by the
Trust of any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose, (v) of the occurrence of, but not the nature of or details concerning,
a Material Event (as defined below) and (vi) of the determination by the Trust
that a post-effective amendment to a Registration Statement will be filed with
the SEC, which notice may, at the discretion of the Trust (or as required
pursuant to Section 3(j)), state that it constitutes a Deferral Notice, in which
event the provisions of Section 3(j) shall apply.

 

(e)           Use reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement or the lifting of any
suspension of the qualification (or exemption from qualification) of any of the
Registrable Securities for sale in any jurisdiction in which they have been
qualified for sale, in either case as promptly as practicable, and provide
prompt notice to each Qualified Holder of the withdrawal of any such order.

 

(f)            If requested by the managing underwriters, if any, or the
Qualified Holders of the Registrable Securities being sold in connection with an
underwritten offering, promptly include in a prospectus supplement or
post-effective amendment such information as the managing underwriters, if any,
or such Qualified Holders may reasonably request in order to permit the intended
method of distribution of such securities and make all required filings of such
prospectus supplement or such post-effective amendment as soon as practicable
after the Trust has received such request; provided, that the Trust shall not be
required to take any actions under this Section 3(f) that are not, in the
opinion of counsel for the Trust, in compliance with applicable law.

 

(g)           As promptly as practicable, furnish to each Qualified Holder, the
Special Counsel and each managing underwriter, if any, upon request, at least
one (1) conformed copy of the Registration Statement and any amendment thereto,
including exhibits and, if requested, all documents incorporated or deemed to be
incorporated therein by reference.

 

(h)           Deliver to each Qualified Holder, the Special Counsel and each
managing underwriter, if any, in connection with any sale of Registrable
Securities pursuant to a Registration Statement as many copies of the Prospectus
relating to such Registrable Securities (including each preliminary Prospectus)
and any amendment or supplement thereto as such persons may reasonably request.
In addition, the Trust hereby consents (except during such periods that a
Deferral Notice is outstanding and has not been revoked and subject to
Section 3(j)(ii) hereof) to the use of such Prospectus or each such amendment or
supplement

 

7

--------------------------------------------------------------------------------


 

thereto by each Qualified Holder and the underwriters, if any, in connection
with any offering and sale of the Registrable Securities covered by such
Prospectus or any amendment or supplement thereto in the manner set forth
therein.

 

(i)            Use reasonable best efforts to (i) prior to any public offering
of the Registrable Securities pursuant to a Registration Statement, register or
qualify or cooperate with the Qualified Holders, the Special Counsel and the
underwriters, if any, in connection with the registration or qualification (or
exemption from such registration or qualification) of such Registrable
Securities for offer and sale under the securities or Blue Sky laws of such
jurisdictions within the United States as any Qualified Holder or underwriter
reasonably requests in writing (which request may be included with the Required
Information) and (ii) keep each such registration or qualification (or exemption
therefrom) effective during the period provided herein with respect to the
disposition of all securities covered by such Registration Statement in
connection with such Qualified Holder’s offer and sale of Registrable Securities
pursuant to such registration or qualification (or exemption therefrom) and do
any and all other acts or things reasonably necessary or advisable to enable the
disposition in such jurisdictions of such Registrable Securities in the manner
set forth in the relevant Registration Statement and the related Prospectus;
provided, that neither the Trust nor the Trustee shall be required to
(i) qualify as a foreign entity or as a dealer in securities in any jurisdiction
where it would not otherwise be required to qualify but for this Agreement or
(ii) take any action that would subject it to general service of process or to
taxation in any such jurisdiction where it is not then so subject.

 

(j)            Upon (A) the issuance by the SEC of a stop order suspending the
effectiveness of any Registration Statement or the initiation of proceedings
with respect to any Registration Statement under Section 8(d) or 8(e) of the
Securities Act, (B) the occurrence of any event or the existence of any fact as
a result of which (x) any Registration Statement shall contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading or
(y) any Prospectus shall contain any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading (each
of subclauses (x) and (y) hereof, a “Material Event”), or (C) the occurrence or
existence of any pending development of the Trust that, in the reasonable
discretion of the Trust, makes it appropriate to suspend the availability of any
Registration Statement and the related Prospectus:

 

(i)            in the case of clause (B) above, subject to clause (ii) below, as
promptly as practicable prepare and file, if necessary pursuant to applicable
law, a post-effective amendment to such Registration Statement, a supplement to
the related Prospectus, a supplement or amendment to any document incorporated
in the Prospectus by reference and/or any other document required to be filed so
that such Registration Statement does not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, and such Prospectus
does not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, as thereafter delivered to the purchasers of the
Registrable Securities being sold thereunder, and, in the case of a
post-effective amendment to a

 

8

--------------------------------------------------------------------------------


 

Registration Statement, subject to clause (ii) below, use reasonable best
efforts to cause it to be declared effective as promptly as practicable;

 

(ii)           give notice to the Qualified Holders and the Special Counsel, if
any, that the availability of any Registration Statement is suspended (a
“Deferral Notice”) and, upon receipt of any Deferral Notice, each Qualified
Holder agrees not to sell any Registrable Securities pursuant to the
Registration Statement until such Qualified Holder’s receipt of copies of the
supplemented or amended Prospectus provided for in clause (i) above, or until it
is advised in writing by the Trust that the Prospectus may be used, and has
received copies of any additional or supplemental filings that are incorporated
or deemed incorporated by reference in such Prospectus, in which case such
Qualified Holder will use the Prospectus as so supplemented or amended in
connection with any offering and sale of Registrable Securities covered thereby;
and

 

(iii)          use reasonable best efforts to ensure that the use of the
Prospectus may be resumed (x) in the case of clause (A) above, as promptly as is
practicable, (y) in the case of clause (B) above, as soon as, in the sole
judgment of the Trust, public disclosure of such Material Event would not be
prejudicial to or contrary to the interests of the Trust or, if necessary to
avoid unreasonable burden or expense, as soon as practicable thereafter, and
(z) in the case of clause (C) above, as soon as, in the reasonable discretion of
the Trust, such suspension is no longer appropriate.

 

The time period from the date the Trust sends the Deferral Notice to the date
the Registration Statement and relevant Prospectus are no longer unavailable to
make sales of the securities is known as the “Deferral Period.”

 

(k)           If reasonably requested by a Qualified Holder or any underwriter
participating in any disposition of Registrable Securities, if any, in writing
in connection with a disposition by such Qualified Holder of Registrable
Securities pursuant to a Registration Statement, make reasonably available for
inspection during normal business hours by representatives of such Qualified
Holders of such Registrable Securities (including any broker-dealers,
underwriters, attorneys and accountants retained by such Qualified Holders, and
any attorneys or other agents retained by a broker-dealer or underwriter engaged
by such Qualified Holders), all relevant financial and other records and
pertinent documents and properties of the Trust, and cause the appropriate
employees and agents of the Trust to make reasonably available for inspection
during normal business hours on reasonable notice all relevant information
reasonably requested by such representatives in each case as is customary for
similar “due diligence” examinations; provided, that (i) the Trust shall not be
obligated to make available for inspection any information that, based on the
reasonable advice of counsel to the Trust, could subject the Trust to the loss
of privilege with respect thereto and (ii) such persons shall first agree in
writing with the Trust that any information that is reasonably designated by the
Trust as confidential at the time of delivery of such information shall be kept
confidential by such persons and shall be used solely for the purposes of
exercising rights under this Agreement, unless (a) disclosure of such
information is required by court or administrative order or is necessary to
respond to inquiries of regulatory authorities, (b) disclosure of such
information is required by law (including any disclosure requirements pursuant
to federal securities laws in connection with the filing of any Registration
Statement or the use of any Prospectus referred to in this

 

9

--------------------------------------------------------------------------------


 

Agreement) or (c) such information becomes generally available to the public
other than as a result of a disclosure or failure to safeguard by any such
person; and provided, further, that the foregoing inspection and information
gathering shall, to the greatest extent possible, be coordinated on behalf of
all the Qualified Holders and the other parties entitled thereto by Special
Counsel, if any, or another representative selected by the Qualified Holders
holding a majority of Registrable Securities being registered pursuant to such
Registration Statement. Any person legally compelled or required by
administrative or court order or by a regulatory authority to disclose any such
confidential information made available for inspection shall provide the Trust
with prompt prior written notice of such requirement so that the Trust may seek
a protective order or other appropriate remedy.

 

(l)            Use its reasonable best efforts to comply with all applicable
rules and regulations of the SEC and make generally available to the Trust’s
unitholders earnings statements (which need not be audited) satisfying the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder (or
any similar rule promulgated under the Securities Act) for a 12-month period
commencing on the first day of the first fiscal quarter of the Trust commencing
after the effective date of a Registration Statement, which statements shall be
made available no later than the next succeeding Business Day after such
statements are required to be filed with the SEC.

 

(m)          Cooperate with each Qualified Holder and the managing underwriters,
if any, to facilitate the timely preparation and delivery of certificates
representing Registrable Securities sold or to be sold pursuant to a
Registration Statement, which certificates shall not bear any restrictive
legends stating that the Registrable Securities evidenced by the certificates
are “restricted securities” (as defined by Rule 144), and cause such Registrable
Securities to be registered in such names as such Qualified Holder or the
managing underwriters, if any, may request in writing at least two (2) Business
Days prior to any sale of such Registrable Securities.

 

(n)           Provide a CUSIP number for all Registrable Securities covered by
each Registration Statement not later than the effective date of such
Registration Statement.

 

(o)           Cooperate with and assist each Qualified Holder, the Special
Counsel and any underwriters participating in any disposition of Registrable
Securities in any filings required to be made with the Financial Industry
Regulatory Authority, Inc. (“FINRA”) in connection with the filing or
effectiveness of any Registration Statement, any post-effective amendment
thereto or any offer or sale of Registrable Securities thereunder.

 

(p)           In the case of a proposed sale pursuant to a Registration
Statement involving an underwritten offering, enter into such customary
agreements (including, if requested, an underwriting agreement in reasonably
customary form containing standard representations, warranties, covenants and
indemnities of the Trust similar to those representations and warranties,
covenants and indemnities given by issuers of securities in underwritten
offerings of securities) and take all such other action, if any, as Qualified
Holders holding a majority of the Registrable Securities being sold or any
managing underwriters reasonably shall request in order to facilitate any
disposition of the Registrable Securities pursuant to such Registration
Statement, including using reasonable best efforts to cause (i) its counsel to
deliver an opinion or opinions in reasonably customary form, (ii) its officers
to

 

10

--------------------------------------------------------------------------------


 

execute and deliver all customary documents and certificates on behalf of the
Trust and (iii) its independent public accountants and independent reserve
engineers to provide a comfort letters in reasonably customary form.

 

(q)           Use reasonable best efforts to support the marketing of the
Registrable Securities covered by the Registration Statement.

 

(r)            Upon either (i) the filing of any Registration Statement or
(ii) the effectiveness of any Registration Statement, announce the same, in each
case by press release disseminated by means of a widely used wire service or
similar method.

 

(s)           Use reasonable best efforts to cause all Registrable Securities
covered by a Demand Registration to be listed on each securities exchange on
which similar securities issued by the Trust are listed or traded.

 

SECTION 4.         Qualified Holder’s Obligations.

 

(a)           Each Qualified Holder agrees that if such Qualified Holder wishes
to sell Registrable Securities pursuant to a Registration Statement and related
Prospectus, it will do so only in accordance with this Agreement. The Trust may
require each Qualified Holder selling Registrable Securities as to which any
registration is being effected to furnish to the Trust in writing such
information required in connection with such registration regarding such seller
and the distribution of such Registrable Securities as the Trust may, from time
to time, reasonably request in writing (the “Required Information”) and the
Trust may exclude from such registration the Registrable Securities of any
seller who fails to furnish such information within a reasonable time after
receiving such request. In addition, following the date that a Registration
Statement is declared effective, each Qualified Holder wishing to sell
Registrable Securities pursuant to a Registration Statement and related
Prospectus agrees to deliver, promptly upon written request by the Trust, any
additional information (which additional information shall be deemed part of the
Required Information) the Trust may reasonably request to complete or amend the
information required by any Registration Statement.

 

(b)           Each Qualified Holder agrees, by acquisition of the Registrable
Securities, that no Qualified Holder shall be entitled to sell any of such
Registrable Securities pursuant to a Registration Statement or to receive a
Prospectus relating thereto unless such Qualified Holder has furnished the Trust
with (i) the Required Information, (ii) any information required to be disclosed
in order to make the information previously furnished to the Trust by such
Qualified Holder not misleading and (iii) any other information regarding such
Qualified Holder and the distribution of such Registrable Securities as the
Trust may from time to time reasonably request. The sale of any Registrable
Securities by any Qualified Holder shall constitute a representation and
warranty by such Qualified Holder that the information relating to such
Qualified Holder and its plan of distribution is as set forth in the Prospectus
delivered by such Qualified Holder in connection with such disposition, that
such Prospectus does not as of the time of such sale contain any untrue
statement of a material fact relating to or provided by such Qualified Holder or
its plan of distribution and that such Prospectus does not as of the time of
such sale omit to state any material fact relating to or provided by such
Qualified Holder or its plan of distribution

 

11

--------------------------------------------------------------------------------


 

necessary in order to make the statements in such Prospectus, in the light of
the circumstances under which they were made, not misleading.

 

SECTION 5.         Registration Expenses. The relevant Qualified Holder(s) shall
bear all out-of-pocket fees and expenses incurred by the Trust in connection
with the performance of its obligations under Sections 2 and 3 of this Agreement
whether or not any Registration Statement is declared effective. Such fees and
expenses shall include, without limitation, (i) all registration and filing fees
(including fees and expenses (x) with respect to filings required to be made
with FINRA and (y) of compliance with federal and state securities or Blue Sky
laws (including reasonable fees and disbursements of the Special Counsel, if
any, in connection with Blue Sky qualifications of the Registrable Securities
under the laws of such jurisdictions as Qualified Holders holding a majority of
the Registrable Securities being sold pursuant to a Registration Statement may
designate)), (ii) printing expenses (including expenses of printing certificates
for Registrable Securities in a form eligible for deposit with The Depository
Trust Company), (iii) duplication expenses relating to copies of any
Registration Statement or Prospectus delivered to any Qualified Holders
hereunder, (iv) fees and disbursements of counsel for the Trust and the Special
Counsel, if any, in connection with any Registration Statement, (v) fees of
accountants and reserve engineers for consents and comfort letters and (vi) fees
and expenses incurred in connection with the listing by the Trust of the
Registrable Securities on any securities exchange on which similar securities of
the Trust are then listed. However, the Trust shall pay the internal expenses of
the Trust (including all salaries and expenses of employees and agents
performing legal or accounting duties), the expense of any annual audit and
annual reserve report and the other fees and expenses of the accountants and
independent reserve engineers for the Trust not covered by clause (v) of the
preceding sentence, other than any expense that would not have otherwise been
incurred but for the fact of the filing of the Registration Statement or the
timing thereof, the fees and expenses of any person, including special experts,
retained by the Trust and the fees and expenses of any transfer agent for the
Registrable Securities. Notwithstanding the provisions of this Section 5, each
seller of Registrable Securities shall pay its own selling expenses, including
any underwriting discount and commissions, all registration expenses to the
extent required by applicable law and, except as otherwise provided herein, fees
and expenses of counsel.

 

SECTION 6.         Indemnification and Contribution.

 

(a)           Indemnification by the Trust. The Trust shall indemnify and hold
harmless SandRidge, each Qualified Holder and each person, if any, who controls
SandRidge or any Qualified Holder within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any and all
losses, claims, damages and liabilities (including any reasonable legal or other
expenses reasonably incurred in connection with defending or investigating any
such action or claim) (“Expenses”) to which SandRidge, any Qualified Holder or
any controlling person of SandRidge or any Qualified Holder may become subject,
under or with respect to the Securities Act, the Exchange Act, any other federal
or state securities law or otherwise, insofar as such Expenses are caused by any
untrue statement or alleged untrue statement of a material fact contained in any
Registration Statement at the date and time as of which such Registration
Statement was declared effective by the SEC, any preliminary Prospectus or the
Prospectus, or caused by any omission or alleged omission to state therein a
material fact required to be stated therein or necessary in order to make the
statements therein (in

 

12

--------------------------------------------------------------------------------


 

the case of a preliminary Prospectus or Prospectus, in light of the
circumstances under which they were made), not misleading, but in each case only
with respect to written information relating to the Trust furnished by or on
behalf of the Trust specifically for inclusion in the documents referred to in
the foregoing indemnity. Subject to Section 6(e) of this Agreement, the Trust
shall reimburse SandRidge, the Qualified Holders and any controlling persons
thereof for any legal or other expenses reasonably incurred by SandRidge, the
Qualified Holders or any controlling persons thereof in connection with the
investigation or defense of any Expenses with respect to which SandRidge and the
Qualified Holders or any controlling persons thereof are entitled to indemnity
by the Trust under this Agreement.

 

(b)           Indemnification by SandRidge. SandRidge shall indemnify and hold
harmless each Qualified Holder (other than SandRidge and SandRidge E&P), the
Trust and the Trustee and any agents thereof, individually and as trustee, as
the case may be, and each person, if any, who controls such Qualified Holder,
the Trust or the Trustee within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any Expenses
(excluding, however, any taxes, fees and other charges payable by the Trust on,
based on or measured by any fees, commissions or compensation received by the
Trust for its services under this Agreement) to which such Qualified Holder, the
Trust, the Trustee or any agent thereof or any controlling person of such
Qualified Holder, the Trust or the Trustee may become subject, under or with
respect to the Securities Act, the Exchange Act, any other federal or state
securities law or otherwise, insofar as such Expenses are caused by (i) an
untrue statement or alleged untrue statement of a material fact contained in any
Registration Statement or an omission or alleged omission to state a material
fact required to be stated in or necessary to make the statements therein not
misleading at the date and time as of which such Registration Statement was
declared effective by the SEC, (ii) an untrue statement or alleged untrue
statement of a material fact contained in any preliminary Prospectus or any
Prospectus or an omission or alleged omission to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading as of the date of such preliminary
Prospectus or Prospectus and as of the closing of the sale of Trust Units sold
thereunder or (iii) any untrue statement or alleged untrue statement of a
material fact contained in any other filing, report or other action taken with
respect to the Securities Act, the Exchange Act or any other federal or state
securities law, the listing of the Trust Units on the New York Stock Exchange or
another national securities exchange or any omission or alleged omission to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading; provided, that SandRidge shall not be liable
to and shall not indemnify the Qualified Holders (other than SandRidge and
SandRidge E&P), the Trust, the Trustee or any agents or controlling persons
thereof, individually or as trustee, as the case may be, in any such case under
the preceding clauses (i) and (ii) of this Section 6(b) to the extent that any
such Expense arises out of, is based upon or is connected with information
relating to (a) the Trust in its individual capacity or (b) such Qualified
Holder, in either case prepared or furnished by the Trust or such Qualified
Holder, as the case may be, expressly for use in any Registration Statement, any
preliminary Prospectus or any Prospectus; and provided, further, that SandRidge
shall not be liable to the Qualified Holders (other than SandRidge and SandRidge
E&P), the Trust or any agents or controlling persons thereof, individually or as
trustee, as the case may be, in any such case under the preceding clause
(iii) of this Section 6(b) to the extent that any such Expense arises out of, is
based upon or is connected with information relating to (a) the Trust in its
individual capacity prepared or furnished by the Trust and the Trust is found
liable or (b) such

 

13

--------------------------------------------------------------------------------


 

Qualified Holder prepared or furnished by such Qualified Holder and such
Qualified Holder is found liable. Subject to Section 6(e) of this Agreement,
SandRidge shall reimburse the Qualified Holders (other than SandRidge and
SandRidge E&P), the Trust and the Trustee and any agents or controlling persons
thereof for any legal or other expenses reasonably incurred by the Qualified
Holders (other than SandRidge and SandRidge E&P), the Trust and the Trustee or
any agent or controlling persons thereof in connection with the investigation or
defense of any Expenses with respect to which the Qualified Holders (other than
SandRidge and SandRidge E&P), the Trust and the Trustee or any agent or
controlling persons thereof is entitled to indemnity by SandRidge under this
Agreement.

 

(c)           Indemnification by Certain of the Qualified Holders. Each
Qualified Holder (other than SandRidge), severally and not jointly, shall
indemnify and hold harmless SandRidge, the Trust, the Trustee and any agents
thereof, individually and as trustee, and any other Qualified Holder and each
person, if any, who controls SandRidge, the Trust, the Trustee and any agents
thereof, individually and as trustee, or any other Qualified Holder within the
meaning of either Section 15 of the Securities Act or Section 20 of the Exchange
Act, from and against any and all Expenses to which SandRidge, the Trust, the
Trustee and any agents thereof, individually and as trustee, any other Qualified
Holder or any controlling person of SandRidge, the Trust, the Trustee and any
agents thereof, individually and as trustee, or any other Qualified Holder may
become subject, under or with respect to the Securities Act, the Exchange Act,
any other federal or state securities law or otherwise, insofar as such Expenses
are caused by any untrue statement or alleged untrue statement of a material
fact contained in any Registration Statement at the date and time as of which
such Registration Statement was declared effective by the SEC, any preliminary
Prospectus or the Prospectus, or caused by any omission or alleged omission to
state therein a material fact required to be stated therein or necessary in
order to make the statements therein (in the case of a preliminary Prospectus or
Prospectus, in light of the circumstances under which they were made), not
misleading, but in each case only with respect to written information relating
to such Qualified Holder (other than SandRidge) furnished by or on behalf of
such Qualified Holder specifically for inclusion in the documents referred to in
the foregoing indemnity. Subject to Section 6(e) of this Agreement, such
Qualified Holder shall reimburse SandRidge, the Trust, the Trustee and any
agents thereof, individually and as trustee, the other Qualified Holders and any
agents or controlling persons thereof for any legal or other expenses reasonably
incurred by SandRidge, the Trust, the Trustee and any agents thereof,
individually and as trustee, the other Qualified Holders or any agent or
controlling persons thereof in connection with the investigation or defense of
any Expenses with respect to which SandRidge, the Trust, the Trustee and any
agents thereof, individually and as trustee, and the other Qualified Holders or
any agent or controlling persons thereof is entitled to indemnity by such
Qualified Holder under this Agreement.

 

(d)           Conduct of Indemnification Proceedings. In case any proceeding
(including any governmental investigation) shall be instituted involving any
person in respect of which indemnity may be sought pursuant to Section 6(a),
6(b) or 6(c) hereof, such person (the “Indemnified Party”) shall promptly notify
the person against whom such indemnity may be sought (the “Indemnifying Party”)
in writing and the Indemnifying Party, upon request of the Indemnified Party,
shall retain counsel reasonably satisfactory to the Indemnified Party to
represent the Indemnified Party and any others the Indemnifying Party may
designate in such proceeding and shall pay the reasonable fees and disbursements
of such counsel related to such

 

14

--------------------------------------------------------------------------------


 

proceeding. In any such proceeding, any Indemnified Party shall have the right
to retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Party unless (i) the Indemnifying Party and the
Indemnified Party shall have mutually agreed to the retention of such counsel or
(ii) the named parties to any such proceeding (including any impleaded parties)
include both the Indemnifying Party and the Indemnified Party and representation
of both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them, other than solely by virtue of the
rights and obligations of the Indemnifying Party and the Indemnified Party under
this Section 6. It is understood that the Indemnifying Party shall not, in
respect of the legal expenses of any Indemnified Party in connection with any
proceeding or related proceedings in the same jurisdiction, be liable for the
fees and expenses of more than one separate firm (in addition to any local
counsel) for all such indemnified parties and that all such fees and expenses
shall be reimbursed as they are incurred. Such firm shall be designated in
writing by, in the case of parties indemnified pursuant to Section 6(a), the
Qualified Holders holding a majority of the Registrable Securities covered by
the Registration Statement held by Qualified Holders that are indemnified
parties pursuant to Section 6(a) and, in the case of parties indemnified
pursuant to Section 6(b) or Section 6(c), the Trust. The Indemnifying Party
shall not be liable for any settlement of any proceeding effected without its
written consent, but if settled with such consent or if there be a final,
non-appealable judgment for the plaintiff, the Indemnifying Party agrees to
indemnify the Indemnified Party from and against any Expenses by reason of such
settlement or judgment. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Party is or could have
been a party and indemnity could have been sought hereunder by such Indemnified
Party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such proceeding.

 

(e)           Contribution. To the extent that the indemnification provided for
in Section 6(a), 6(b) or 6(c) is unavailable to an Indemnified Party or
insufficient in respect of any Expenses referred to therein, then each
Indemnifying Party under such paragraph, in lieu of indemnifying such
Indemnified Party thereunder, shall contribute to the amount paid or payable by
such Indemnified Party as a result of such Expenses (i) in such proportion as is
appropriate to reflect the relative benefits received by the Indemnifying Party
or Indemnifying Parties on the one hand and the Indemnified Party or Indemnified
Parties on the other hand or (ii) if the allocation provided by clause (i) above
is not permitted by applicable law, in such proportion as is appropriate to
reflect not only the relative benefits referred to in clause (i) above but also
the relative fault of the Indemnifying Party or Indemnifying Parties on the one
hand and of the Indemnified Party or Indemnified Parties on the other hand in
connection with the statements or omissions that resulted in such Expenses, as
well as any other relevant equitable considerations. The relative fault of
SandRidge and the other Qualified Holders on the one hand and the Trust on the
other hand shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact required to be stated or necessary in order to
make the statements (in the case of a preliminary Prospectus or Prospectus, in
light of the circumstances under which they were made) not misleading, relates
to information supplied by SandRidge, the other Qualified Holders or by the
Trust, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Qualified
Holders’ respective obligations to

 

15

--------------------------------------------------------------------------------


 

contribute pursuant to this Section 6 are several in proportion to the
respective number of Registrable Securities they have sold pursuant to a
Registration Statement, and not joint.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6(e) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. The amount
paid or payable by an Indemnified Party as a result of the Expenses referred to
in the immediately preceding paragraph shall be deemed to include, subject to
the limitations set forth above, any legal or other expenses reasonably incurred
by such Indemnified Party in connection with investigating or defending any such
action or claim. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.

 

(f)            The remedies provided for in this Section 6 are not exclusive and
shall not limit any rights or remedies which may otherwise be available to an
Indemnified Party at law or in equity, hereunder or otherwise.

 

(g)           The indemnity and contribution provisions contained in this
Section 6 shall remain operative and in full force and effect regardless of
(i) any termination of this Agreement, (ii) any investigation made by or on
behalf of any Qualified Holder, any person controlling SandRidge or any other
Qualified Holder or any Affiliate of SandRidge or any other Qualified Holder or
by or on behalf of the Trust, its employees or agents or any person controlling
the Trust and (iii) the sale of any Registrable Securities by any Qualified
Holder.

 

SECTION 7.         Information Requirements. The Trust covenants that, if at any
time before the end of the Effective Period the Trust is not subject to the
reporting requirements of the Exchange Act, it will cooperate with any Qualified
Holder and take such further reasonable action as any Qualified Holder may
reasonably request in writing (including making such reasonable representations
as any such Qualified Holder may reasonably request), to enable such Qualified
Holder to sell Registrable Securities without registration under the Securities
Act within the limitation of the exemptions provided by Rule 144 or Rule 144A
under the Securities Act and customarily taken in connection with sales pursuant
to such exemptions. Upon the written request of any Qualified Holder, the Trust
shall deliver to such Qualified Holder a written statement as to whether the
Trust has complied with such filing requirements. Notwithstanding the foregoing,
nothing in this Section 7 shall be deemed to require the Trust to register any
of the Trust’s securities under any section of the Exchange Act.

 

SECTION 8.         Underwritten Registrations. Qualified Holders of Registrable
Securities covered by any Registration Statement may sell such Registrable
Securities to an underwriter in an underwritten offering for reoffering to the
public. If any of the Registrable Securities covered by any Registration
Statement are to be sold in an underwritten offering, the underwriters that will
administer the offering will be selected by the Qualified Holders holding a
majority of such Registrable Securities included in such offering, subject to
the consent of the Trust (which shall not be unreasonably withheld or delayed),
and such Qualified Holders shall be responsible for all underwriting commissions
and discounts and any transfer taxes in connection therewith. No person may
participate in any underwritten registration hereunder unless such person
(i) agrees to sell such person’s Registrable Securities on the basis reasonably
provided in any underwriting

 

16

--------------------------------------------------------------------------------


 

arrangements approved by the persons entitled hereunder to approve such
arrangements and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements.

 

SECTION 9.         Miscellaneous.

 

(a)           Amendments and Waivers. The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, without the written consent of the Trust, SandRidge and
Qualified Holders holding a majority of Registrable Securities. Notwithstanding
the foregoing, a waiver or consent to depart from the provisions hereof with
respect to a matter that relates exclusively to the rights of Qualified Holders
whose securities are being sold pursuant to a Registration Statement and that
does not directly or indirectly affect the rights of other Qualified Holders may
be given by Qualified Holders of at least a majority of the Registrable
Securities being sold by such Qualified Holders pursuant to such Registration
Statement; provided, that the provisions of this sentence may not be amended,
modified or supplemented except in accordance with the provisions of the
immediately preceding sentence. Notwithstanding the foregoing, this Agreement
may be amended by written agreement signed by the Trust, without the consent of
the Qualified Holders of Registrable Securities, to cure any ambiguity or to
correct or supplement any provision contained herein that may be defective or
inconsistent with any other provision contained herein, or to make such other
provisions in regard to matters or questions arising under this Agreement that
shall not adversely affect the interests of the Qualified Holders of Registrable
Securities. Each Qualified Holder of Registrable Securities outstanding at the
time of any such amendment, modification, supplement, waiver or consent or
thereafter shall be bound by any such amendment, modification, supplement,
waiver or consent effected pursuant to this Section 9(a), whether or not any
notice, writing or marking indicating such amendment, modification, supplement,
waiver or consent appears on the Registrable Securities or is delivered to such
Qualified Holder.

 

(b)           Notices. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand delivery, by facsimile, by
courier guaranteeing overnight delivery or by first-class mail, return receipt
requested, and shall be deemed given (i) when made, if made by hand delivery,
(ii) upon confirmation, if made by facsimile, (iii) one (1) Business Day after
being deposited with such courier, if made by overnight courier or (iv) on the
date indicated on the notice of receipt, if made by first-class mail, to the
parties as follows:

 

(i)            if to a Qualified Holder other than SandRidge or SandRidge E&P,
at the most current address of such Qualified Holder on file with the Trust;

 

if to the Trust or the Trustee, to:

 

SandRidge Permian Trust
c/o The Bank of New York Mellon Trust Company, N.A.
Institutional Trust Services
919 Congress Avenue, Suite 500
Austin, Texas 78701

 

17

--------------------------------------------------------------------------------


 

Attention: Michael J. Ulrich
Facsimile No.: (512) 479-2253

 

with a copy to:

 

Bracewell & Giuliani LLP
111 Congress Avenue
Suite 2300
Austin, Texas 78701
Attention: Thomas W. Adkins
Fax: (512) 479-3940

 

if to SandRidge or SandRidge E&P, to:

 

SandRidge Energy, Inc.

123 Robert S. Kerr Avenue
Oklahoma City, OK 73102-6406

Attention: Philip T. Warman

Facsimile No.: (405) 429-5983

 

with a copy to:

 

Covington & Burling LLP

1201 Pennsylvania Avenue, N.W.

Washington, D.C. 20004

Attention: David H. Engvall

Facsimile No. (202) 778 5307

 

or to such other address as such person may have furnished to the other persons
identified in this Section 9(b) in writing in accordance herewith.

 

(c)           Approval of Qualified Holders. Whenever the consent or approval of
Qualified Holders of a specified percentage of Registrable Securities is
required hereunder, Registrable Securities held by Affiliates of the Trust
(other than SandRidge, SandRidge E&P or other Qualified Holders if such
Qualified Holders are deemed to be Affiliates of the Trust solely by reason of
their holding of such Registrable Securities) shall not be counted in
determining whether such consent or approval was given by the Qualified Holders
of such required percentage.

 

(d)           Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns (including Transferees); provided, that nothing herein
shall be deemed to permit any assignment, transfer or other disposition of
Registrable Securities in violation of the terms hereof. The Registrable
Securities acquired by Transferees shall be held subject to all of the terms of
this Agreement, and by taking and holding such Registrable Securities, each such
Transferee shall be conclusively deemed to have agreed to be bound by and to
perform all of the terms and provisions of this Agreement and such person shall
be entitled to receive the benefits hereof.

 

18

--------------------------------------------------------------------------------


 

(e)           No Third-Party Beneficiaries. This Agreement is for the sole
benefit of the parties hereto and their respective successors and permitted
assigns (including Transferees) and nothing herein, express or implied, is
intended to or shall confer upon any other person any legal or equitable right,
benefit or remedy of any nature whatsoever, under or by reason of this
Agreement.

 

(f)            Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

 

(g)           Construction. Unless the context requires otherwise: (i) any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (ii) references to Articles and
Sections refer to Articles and Sections of this Agreement; (iii) the terms
“include,” “includes,” “including” or words of like import shall be deemed to be
followed by the words “without limitation;” and (iv) the terms “hereof,”
“herein” or “hereunder” refer to this Agreement as a whole and not to any
particular provision of this Agreement. The headings contained in this Agreement
are for reference purposes only, and shall not affect in any way the meaning or
interpretation of this Agreement.

 

(h)           Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

(i)            Severability. If any term, provision, covenant or restriction of
this Agreement is held to be invalid, illegal, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions set forth herein
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated thereby, and the parties hereto shall use their reasonable best
efforts to find and employ an alternative means to achieve the same or
substantially the same result as that contemplated by such term, provision,
covenant or restriction, it being intended that all of the rights and privileges
of the parties shall be enforceable to the fullest extent permitted by law.

 

(j)            Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and is intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the registration rights granted by the Trust with respect to the
Registrable Securities. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein, with respect to
the registration rights granted by the Trust with respect to the Registrable
Securities. This Agreement supersedes all prior agreements and undertakings
among the parties with respect to such registration rights.

 

(k)           Termination. This Agreement and the obligations of the parties
hereunder shall terminate upon the end of the Effective Period, except for any
liabilities or obligations under Section 4, 5 or 6 hereof, each of which shall
remain in effect in accordance with its terms.

 

19

--------------------------------------------------------------------------------


 

(l)            Specific Enforcement; Venue. The parties hereto acknowledge and
agree that each would be irreparably damaged if any of the provisions of this
Agreement are not performed by the other in accordance with their specific terms
or are otherwise breached. It is accordingly agreed that each party shall be
entitled to seek an injunction or injunctions to prevent breaches of this
Agreement by the other and to enforce this Agreement and the terms and
provisions hereof specifically against the other, in addition to any other
remedy to which such aggrieved party may be entitled at law or in equity. Any
action or proceeding seeking to enforce any provision of, or based on any rights
arising out of, this Agreement may be brought against any of the parties in the
federal and Oklahoma state courts sitting in Oklahoma City, Oklahoma and each of
the parties consents to the jurisdiction of such courts (and of the appropriate
appellate courts) in any such action or proceeding and waives any objection to
venue laid therein. Process in any action or proceeding referred to in the
preceding sentence may be served on any party anywhere in the world.

 

(m)          Limitation of Liability. It is expressly understood and agreed by
the Parties hereto that (i) this Agreement is executed and delivered by the
Trustee not individually or personally, but solely as Trustee in the exercise of
the powers and authority conferred and vested in it and (ii) under no
circumstances shall the Trustee be liable for the breach or failure of any
obligation, representation, warranty or covenant made or undertaken by the Trust
under this Agreement.

 

[Signature page follows]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

 

SandRidge Permian Trust

 

 

 

By:

The Bank of New York Mellon Trust Company, N.A., as Trustee

 

 

 

 

By:

/s/ Michael J. Ulrich

 

 

Name: Michael J. Ulrich

 

 

Title: Vice-President

 

[Signature page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

SandRidge Energy, Inc.

 

 

 

By:

/s/ James D. Bennett

 

 

Name:

James D. Bennett

 

 

Title:

Executive Vice President and Chief Financial Officer

 

[Signature page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------